         Case 1:16-cr-10343-ADB Document 709 Filed 01/30/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,
                                                      Case No. 1:16-cr-10343-ADB
               v.

MICHAEL L. BABICH, et al.,

                      Defendants.




NON-PARTY EXPRESS SCRIPTS HOLDING COMPANY’S ASSENTED-TO MOTION
     FOR LEAVE TO FILE REPLY IN SUPPORT OF ITS CONSOLIDATED
     MOTION TO QUASH DEFENDANT MICHAEL GURRY’S SUBPOENAS

       Pursuant to Local Rule 7.1(b)(3), non-party Express Scripts Holding Company (“Express

Scripts”) hereby requests leave of the Court to submit a reply brief no longer than five (5) pages

in support of its motion to quash Defendant Michael Gurry’s subpoenas to produce documents,

information, or objects in a criminal case, issued to: (1) Martin Atkins, Esq., General Counsel to

Express Scripts; and (2) Alana Montas, Esq., Kobre & Kim LLP (Dkt. No. 694) by Friday,

February 1, 2019. Express Scripts’ reply brief will materially assist the Court in resolving the

pending motion. The undersigned have conferred with counsel for the government and all

defendants, who indicate that they consent to Express Scripts’ request.

Date: January 30, 2019                              Respectfully submitted,

                                                    /s/ Beau D. Barnes      ______________
                                                    Beau D. Barnes (BBO # 688745)
                                                    Kobre & Kim LLP
                                                    1919 M Street, NW
                                                    Washington, DC 20036
                                                    Tel: +1 202 664 1900
                                                    Fax: +1 202 664 1920
                                                    beau.barnes@kobrekim.com
         Case 1:16-cr-10343-ADB Document 709 Filed 01/30/19 Page 2 of 2



                                                    Steven G. Kobre (admitted pro hac vice)
                                                    Alana F. Montas (admitted pro hac vice)
                                                    Kobre & Kim LLP
                                                    800 Third Avenue
                                                    New York, New York 10022
                                                    T: +1 212 488 1200
                                                    F : +1 212 488 1220
                                                    steven.kobre@kobrekim.com
                                                    alana.montas@kobrekim.com

                                                    Adriana Riviere-Badell (admitted pro hac vice)
                                                    Kobre & Kim LLP
                                                    201 S. Biscayne Boulevard, Suite 1900
                                                    Miami, Florida 33131
                                                    T: +1 305 967 6100
                                                    F: +1 305 967 6120
                                                    adriana.riviere-badell@kobrekim.com

                                                    Attorneys for Non-Party Express Scripts
                                                    Holding Co.



                            LOCAL RULE 7.1 CERTIFICATION

       Pursuant to Local Rule 7.1(a)(2), I hereby certify that counsel for Express Scripts
conferred with counsel for all defendants and the government and that they have assented to this
motion.


                                                            /s/ Beau D. Barnes
                                                            Beau D. Barnes



                                CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of this document filed through
the ECF system will be sent electronically to all counsel of record on January 30, 2019.

                                                            /s/ Beau D. Barnes
                                                            Beau D. Barnes




                                                2
